COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS


 THE CITY OF EL PASO,                                   §
                                                                          No. 08-10-00065-CV
                     Appellant,                         §
                                                                             Appeal from the
 v.                                                     §
                                                                           210th District Court
 MARIA ESQUIVEL,                                        §
                                                                        of El Paso County, Texas
                     Appellee.                          §
                                                                             (TC# 2008-4910)
                                                        §


                                      MEMORANDUM OPINION

        Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to TEX . R.

APP . P. 42.1(a)(1). Appellant represents that it no longer wishes to pursue the appeal and requests

this Court enter an order dismissing the appeal. Appellee has not objected to the motion, and there

is no indication that dismissal would prevent Appellee from seeking the relief to which she would

otherwise be entitled. See TEX . R. APP . P. 42.1(a)(1). We therefore grant Appellant’s motion and

dismiss the appeal.1 As the motion does not indicate the parties have agreed otherwise, costs will

be taxed against Appellant. See TEX . R. APP. P. 42.1(d).



                                                    GUADALUPE RIVERA, Justice
April 21, 2010

Before Chew, C.J., McClure, and Rivera, JJ.

        1
           Because we grant Appellant’s motion to dismiss the appeal, we deny Appellee’s motion to dismiss the
appeal as moot.

                                                        1